Citation Nr: 0418886	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  96-00 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury with degenerative disease, evaluated as 20 
percent disabling prior to November 26, 2002, and 40 percent 
thereafter.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION


The veteran served on active duty from July 1965 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied an increased evaluation for a low 
back injury with degenerative disc disease, then evaluated at 
20 percent from December 1987.

In a June 2003 rating decision the RO granted an increased 
evaluation to 40 percent, effective November 26, 2002. 


FINDING OF FACT

1.  Prior to November 26, 2002, residuals of a low back 
injury with degenerative disease were manifested by no more 
than moderate disability with recurring attacks without 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased discs, and no more than moderate 
limitation of motion taking pain into account.

2.  Effective November 26, 2002, residuals of a low back 
injury with degenerative disease are manifested by no more 
than severe recurring attacks with intermittent relief, 
without persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased discs, and without 
ankylosis or any incapacitating episodes within the past 12 
months.




CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent prior 
to November 26, 2002 and greater than 40 percent thereafter 
for residuals of a low back injury with degenerative disease 
have not been met.  38 U.S.C.A. 5103A, 5107 (West 2002); 38 
C.F.R. 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5242, 5243 (68 Fed. Reg. 51,454-
51,458 (August 27, 2003)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim(s), or 
something to the effect that the claimant should "give us 
everything  you've got pertaining to your claim(s)."  This  
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The September 1995 Statement of the Case (SOC) explained what 
the evidence must show to support the veteran's claim. The 
July 2000 Supplemental Statement of the Case (SSOC) explained 
what the evidence must show to support the veteran's claim. 
The July 2002 SSOC advised the veteran of the notice and 
assistance requirements of the VCAA and explained what the 
evidence must show to support his claim.

A January 2003 VCAA notification letter advised the veteran 
of the notice and assistance requirements of the VCAA; 
identified the information and evidence the veteran was 
responsible for providing; identified the evidence the VA 
would obtain; and requested the veteran provide any 
information on any additional treatment or evidence not 
previously identified.

The June 2003 Rating Decision and the June 2003 SSOC both 
advised the veteran of the evidence necessary to support his 
claim for an increased evaluation for the residuals of a low 
back injury. 

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in January 1995, well before November 9, 2000, the 
date the VCAA was enacted.  

The Court in Pelegrini found that the failure to provide the 
notice until after a claimant has already received an initial 
unfavorable AOJ determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. 

The Board finds that the Court in Pelegrini has left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  The only way 
the AOJ could provide such a notice, however, would be to 
vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This 
would be an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

 The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The veteran has not identified any 
additional evidence pertinent to his claim not already of 
record, and there are no additional records to obtain.  The 
veteran has been informed of the type of evidence necessary 
to substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  VA has provided the veteran with four medical 
examinations to determine the nature and extent of his low 
back injury since the claim was filed.  Given the foregoing, 
the Board concludes that VA has satisfied the notice and 
assistance provisions as found in the VCAA.  An adjudication 
of the appeal at this juncture is proper.

Factual Background

The veteran sustained a contusion of the lumbosacral spine 
while on active duty resulting in a back strain.  He was 
service-connected for a lower back disability effective from 
the day after he was discharged from active service.

The veteran was involved in an auto accident in February 
1994.  At the time of the accident he was evaluated at 20 
percent for his lower back disability. 

A November 1994 VA Medical Center (VAMC) report noted the 
veteran's complaints of chronic pain and stiffness in the 
lumbar region following his accident, for which he was 
treated with a lumbar corset and physical therapy and showed 
good improvement.  There was no change in the severity of his 
pre-existing low back injury.  Specifically, there was 
moderate limitation of motion of the lumbar spine with pain.  
There was no demonstrable muscle spasm, no deformity of the 
lumbar spine, no atrophy of the musculature of the back or 
lower extremities, and no evidence of neurological pathology.  
There was a radiological finding of degenerative changes of 
the lumbar spine.  There was no evidence of a severe 
lumbosacral strain with abnormal mobility on forced motion 
manifested by listing of the spine to the opposite side; no 
evidence of a positive Goldthwaite's sign; no marked 
limitation of forward bending in a standing position, and no 
narrowing or irregularity of the joint space.

In January 1997 the veteran underwent a VA medical 
examination.  The report of the examining physician indicates 
the veteran rated his back pain as a 7 on a scale of 1 to 10 
and he reported swelling in his lower back and a lot of back 
pain when he sat.  The veteran said that in cold weather his 
pain is usually a 9 or 10.  The veteran said he took 
Ibuprofen or Tylenol to relieve his pain and that warm 
weather and a hot tub also helped.  

The examining physician's diagnosis was morbid obesity and 
low back pain, and he opined the veteran had a moderate 
limitation of functional ability due to pain.  On visual 
inspection there was no visible deformity of the veteran's 
back and no atrophy.

In June 2002 the veteran underwent a VA orthopedic 
examination.  At the time of the examination the veteran 
weighed 308 pounds, a loss of 30 pounds over the last year.  
The veteran reported back pain of 8 on a 10-point scale and 
said he used a muscle relaxant and Alleve to relieve pain.  
X-rays of the low back showed minimal degenerative changes at 
L3 and L4, and an MRI showed reduction in the size of the 
disc at L3-4, but no canal or foraminal encroachment.  

On physical examination the physician noted that the veteran 
could extend his back 10 degrees, flex his back 30 degrees, 
and had lateral rotation in either direction of 20 degrees, 
all of which produced pain.  Slight compression of the lumbar 
paravertebral muscles produced pain.  The veteran walked 
without a limp but was unable to walk on his heels or on his 
toes.

The physician's impression was degenerative arthritis and 
degenerative disc disease of the lumbar spine with moderate 
symptoms, minimal disability, not progressive.  

In November 2002 the veteran underwent a VA orthopedic 
examination.  The veteran did not express any significant 
radiation of pain, but did report low back pain.  The veteran 
said he wore a back brace most of the time, but was not 
wearing it at the time of examination.  The veteran said he 
limited lifting to 20 pounds, is unable to bend over to tie 
his shoes or to pick up anything, and if he has to get down 
on the floor he can rarely get up without help.  The veteran 
said he had no periods of incapacity requiring 
hospitalization or physician supervision and he estimated 
that he missed work 2 days/month in the last 12 months 
because of a combination of back pain and knee pain, and he 
did this on his own.

The physician noted that the veteran was 5 feet 7 inches tall 
and weighed 320 pounds.  The veteran said he weighed 460 
pounds five years ago and 400 pounds one year ago.  The 
veteran said he used muscle relaxants and pain medicine, 
including Tylenol # 3 which he tried not to take very often, 
for relief of pain. 
 
Low back examination started with an estimate of his posture, 
which was erect with no significant kyphos.  His back had 
hardly any motion in any direction.  He tried to squat but 
after going down an eighth of the way he was limited by knee 
pain and went no further.  He could stand on his toes and 
heels but got mild low back pain bilateral lumbar when he 
did.  With distraction he had a 1+ jerk in each ankle, with a 
sluggish reaction from the left ankle.  Straight-leg raising 
sitting caused back pain.  He managed 2 degrees of back 
bending and 4 degrees of trunk bending forward, which was 
none in the lumbar or thoracic spine, all at the hips and all 
limited by midline lumbar pain.  Side bending barely went 3 
degrees right and left and shoulder twisting barely went 3 
degrees right and left.  The subjective impression of the 
physician was that both side bending and shoulder twisting 
were limited by stiffness, either with no pain or with a pain 
component that was not as influential as the stiffness 
component.  The physician was unable to determine whether he 
did or did not have paraspinous spasm "because of the 
extreme thickness of the fat layer behind his back."

With regard to neurologic finding, the physician noted that 
the absence of knee jerks and the sluggish left ankle jerk 
could point to radiculitis, however, his experience with 
examining obese people often involved lack of reflexes where 
the cause could not be clearly determined.  The veteran did 
not report sciatica pain, or leg pain, or paresthesias, 
including tingling or numbness, and did not exhibit any 
absence of light touch or proprioceptive sensation.  "To the 
extent that we were able to accomplish this examination," 
the physician did not document any neurological 
abnormalities.

Orthopedic problems were clearly obvious and appeared to be 
primarily due to stiffness.  The physician said, "While I 
cannot disprove that he has pain when he says he does, none 
of the signs of severe pain or even moderately severe pain 
were evident."

X-rays disclosed degenerative joint disease and degenerative 
disk disease, L3-5.

The physician's impressions were: 1) Morbid obesity, which is 
entirely capable of either causing or aggravating the major 
part of the disability; 2) degenerative joint disease and 
degenerative disc disease in the lumbosacral spine, cause 
undetermined; and 3) limitation of range of motion in the 
lumbar spine due primarily to stiffness.

Legal Criteria

Disability evaluations are determined by the application of a 
schedular rating that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Prior to the changes in the law in September 2003, 
disabilities of the spine were evaluated pursuant to the 
criteria found in Diagnostic Codes 5285-5295 of the Schedule. 
38 C.F.R. § 4.71a. 

Under Diagnostic Code 5292, a lumbar spine disability with a 
severe limitation of motion was evaluated at 40 percent, the 
maximum possible evaluation under that diagnostic code. 
Moderate limitation of motion warrants a 20 percent 
evaluation.

Under Diagnostic Code 5293, intervertebral disc syndrome: 
Pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief was evaluated at 60 percent; Severe, with recurring 
attacks, with intermittent relief was evaluated at 40 
percent. Moderate disability with recurring attacks is rated 
as 20 percent disabling.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6.

The use of terminology such as "mild" or "moderate" by the 
Department of Veterans Affairs (VA) examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6.

38 C.F.R. § 4.71a Schedule of ratings:  Intervertebral Disc 
Syndrome -- Diagnostic Code 5293 was revised effective 
September 23, 2002.

38 C.F.R. § 4.71a Schedule of ratings:  Musculoskeletal 
system, Diseases and Injuries of the Spine - Diagnostic Codes 
5235 to 5243 was revised effective September 26, 2003.  
Editorial changes were made to Intervertebral Disc Syndrome, 
Diagnostic Code 5293 (now 5243), in order to make the 
evaluation criteria compatible with the new general rating 
criteria.  However, no substantive revisions were made to the 
criteria for rating Intervertebral Disc Syndrome. 

The General Rating Formula for Diseases and Injuries of the 
Spine is used for diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes:
  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease -

With unfavorable ankylosis of the entire spine is evaluated 
at 100 percent.

With unfavorable ankylosis of the entire thoracolumbar spine 
is evaluated at 50 percent.

With unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, is evaluated at 40 percent.

With forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 
evaluated at 20 percent.

With forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height is evaluated at 10 percent.

Note: (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
is to be evaluated separately, under an appropriate 
diagnostic code.


Note: (2) For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note: (4) Round each range of motion measurement to the 
nearest five degrees.   

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

Diagnostic Code 5235 Vertebral fracture or dislocation
Diagnostic Code 5236 Sacroiliac injury and weakness
Diagnostic Code 5237 Lumbosacral or cervical strain
Diagnostic Code 5238 Spinal stenosis
Diagnostic Code 5239 Spondylolisthesis or segmental 
instability
Diagnostic Code 5240 Anklylosing spondylitis
Diagnostic Code 5241 Spinal fusion
Diagnostic Code 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003)
Diagnostic Code 5243 Intervertebral disc syndrome

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes relative to this matter:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months is evaluated at 60 
percent.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months is evaluated at 40 percent.

Analysis 

Under the new regulations for evaluating diseases and 
injuries of the spine, all diagnostic codes are rated under 
the general rating formula unless intervertebral disc 
syndrome is rated based on incapacitating episodes.  As there 
is no evidence of any incapacitating episodes of record, the 
general rating formula must be used.

While the November 2002 orthopedic examination revealed that 
the veteran had virtually no motion in any direction, the 
examining physician concluded that the limitation was due to 
stiffness. In any case, as the evidence fails to establish 
ankylosis of the thracolumbar spine, the current 40 percent 
evaluation is the maximum provided based on limitation of 
motion. 

Under the old regulations, a 40 percent evaluation is 
warranted for severe, recurring attacks, with intermittent 
relief.  In order to warrant a 60 percent (the highest 
possible) evaluation, the evidence must show persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.

None of the four VA medical examinations conducted since 1994 
provide medical evidence consistent with a 60 percent 
evaluation for intervertebral disc syndrome.

In the report of his November 2002 (the most recent) medical 
examination, the examining physician did not document any 
neurological abnormalities.  With regard to neurologic 
findings, the physician noted that the absence of knee jerks 
and the sluggish left ankle jerk "could" point to 
radiculitis.  However, he noted that his experience with 
examining obese people often involved lack of reflexes where 
the cause could not be clearly determined.  The veteran did 
not report sciatica pain or leg pain or paresthesias, 
including tingling or numbness and did not exhibit any 
absence of light touch or proprioceptive sensation.  The 
physician noted that, notwithstanding the veteran's report of 
pain, "none of the signs of severe pain or even moderately 
severe pain were evident." Accordingly, no increase in the 
current evaluation of 40 percent is warranted under the old 
regulations.

With respect to the evaluation assigned prior to November 26, 
2002, in January 1997, the veteran was said to have moderate 
limitation of functional ability due to pain. The examiner 
who conducted the June 2002 VA orthopedic examination 
concluded that the veteran had moderate symptoms and minimal 
disability. Range of motion was only limited to a moderate 
degree and no significant neuropathy characteristic of disc 
disease was reported. Given these findings and the reminder 
of the evidence, an evaluation in excess of 20 percent prior 
to November 16, 2002, is not in order. 38 U.S.C.A. 5103A, 
5107; 38 C.F.R. 4.71a, Diagnostic Codes 5292, 5293.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202 (1995). Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40.  Here, in the November 2002 medical 
examination, the examining physician noted all pain on motion 
reported by the veteran for the purpose of determining range 
of motion limitations.  However, he also noted that none of 
the signs of severe or even moderately severe pain were 
evident and concluded that stiffness, rather than pain, was 
primarily responsible for the veteran's limitation of motion. 
In addition, the 20 percent evaluation in effect prior to 
November 26, 2002, contemplated the effect pain had on 
functional impairment of the thoracolumbar spine. 

Based on the evidence of record, an increase in the 20 
percent evaluation in effect prior to November 26, 2002 or 
the present 40 percent evaluation is not warranted. 38 
U.S.C.A. 5103A, 5107; 38 C.F.R. 4.71a, Diagnostic Codes 5292, 
5293; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243. Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an increased evaluation for residuals of a low 
back injury with degenerative disease, evaluated as 20 
percent disabling prior to November 26, 2002, and 40 percent 
thereafter, is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



